DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Response to Amendment
The amendments, filed 12/27/2021, have been entered and made of record. Claims 2, 11, and 20 have been amended. Claims 2, 3, 5-12, and 14-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 12/27/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Matsuo in view of Fujii
Claim 2, 3, 5-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al.(USPubN 2010/0013930; hereinafter Matsuo) in view of Fujii et al.(WO 2014/027681, published 2014/2/20 and USPubN 2015/0227196 is used as a translation; hereinafter Fujii).
As per claim 2, Matsuo teaches an image processing apparatus, comprising: at least one circuit configured(“CPU (Central Processing Unit)” in Para.[0113]) to 
receive, from a plurality of image capturing devices, a plurality of captured images of a region around a mobility device, wherein a field of view of each of the plurality of captured images is different(“203a, 203b, 203c, 203d, 203e, 203f, 203g, 203h camera” in Para.[0052], “cameras 203a, 203b, and 203c are installed as capturing sections for monitoring the rear direction of the vehicle 201, and cameras 203d, 203e, and 203f are installed as capturing sections for monitoring the forward direction of the vehicle 201. Cameras 203g and 203h are installed as capturing sections for monitoring the side direction” in Para.[0078], Fig. 2), 
generate a display image by performing at least a trimming and combining process on the plurality of captured images(“The video constructing section 104 generates a combined video by combining the videos captured by the plurality of capturing sections 101a-101n so that all of the added video construction reference positions overlap each other” in Para.[0074]), 
control at least one of a trimming position and a combining position of the display image(“Based on the size of a display monitor or a display area changing operation of the driver, the display area specifying section 105 specifies a display area, on the monitor, of the wide-range video generated by the video constructing section 104. The display video generating section 106 clips a video of the display 
detecting a movement of a user and control at least one of the trimming position and the combining position of the display image based on the movement of the user(The steering angle detecting section detects a steering angle when the driver steers. The information of detected by the steering angle detecting section, as a determination factor to the determination of whether or not it is necessary to change an initialized video construction reference position. The video constructing section combines all of the videos captured by the capturing sections so that the video construction reference positions changed based on changed steering angle added by the video construction reference position information adding sections overlap each other, and thus generates a wide-range video. (e.g. See, Abs, Para.[0097], [0104], [0105]) The steering angle is changed due to the driver steers/moves therefore, the changing of the steering angle can be interpreted as the movement of the user and updated video construction reference point can be interpreted as control the combining position of the display image based on the movement of the user. (Para.[0097], [0104], [0105], “change the video construction reference position in accordance with the steering angle of the moving device, whereby, as well as the effects described in the first embodiment, it is possible to display a video adapted for the driver's steering to the driver in an easily understandable manner and thus reduce the blind spots of the driver” in Para.[0108], Fig. 13)).

Fujii teaches the movement of the user includes at least one of a movement of a head of the user, a movement of an eye of the user, a touch button control by the user, and a voice command of the user(“a composite video image obtained by combining the live video image and substitutional video image, wherein the video image to be displayed by the display device is switched from a first video image to a second video image by applying at least one switching manner selected from the group consisting of: (a) the video image to be displayed is switched when an eye tracker detects rapid eye movement of the viewer” in Claim 1).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Matsuo with the above teachings of Fujii in order to incorporate a movement of an eye of the user for enhancing user experience and the ease and convenience of viewing a multimedia application on a device.
As per claim 3, Matsuo teaches all of limitation of claim 2. 
Matsuo teaches wherein the at least one circuit is further configured to display the display image on an in-vehicle display of the mobility device(“the video display section 107 outputs the video received from the display video generating section 106 to the monitor for display” in Para.[0075]).
As per claim 5, Matsuo teaches all of limitation of claim 2. 
Matsuo teaches wherein a predetermined reference value for determination of the movement of the user is set, and the control of the at least one of the trimming position and the combining position is performed only when the movement of the user exceeds the predetermined reference value(“a steering angle ".theta." occurs when the driver steers in the case where the video construction reference position 221a is set when the steering angle is "0". Similarly to the first embodiment, the 
As per claim 6, Matsuo teaches all of limitation of claim 2.
Matsuo teaches wherein the user is a driver of the mobility device(“The steering angle detecting section 108 detects a steering angle when the driver steers. In accordance with the steering angle detected by the steering angle detecting section 108, the video construction reference position correcting section 109 corrects the video construction reference position set by the reference position setting sections 102a-102n” in Para.[0097]).
As per claim 7, Matsuo teaches all of limitation of claim 2.
Matsuo teaches wherein the plurality of image capturing devices are mounted on the mobility device(“cameras 203a, 203b, and 203c are installed as capturing sections for monitoring the rear direction of the vehicle 201, and cameras 203d, 203e, and 203f are installed as capturing sections for monitoring the forward direction of the vehicle 201. Cameras 203g and 203h are installed as capturing sections for monitoring the side direction” in Para.[0078], Fig. 2).
As per claim 8, Matsuo teaches all of limitation of claim 2.
Matsuo teaches wherein at least a portion of the field of view of each of the plurality of captured images overlaps a field of view of another one of the plurality of captured images(“The video 
As per claim 9, Matsuo teaches all of limitation of claim 2.
Matsuo teaches wherein the trimming and combining process includes trimming away at least a first portion of the field of view of one of the plurality of captured images so that a remaining second portion of the field of view, which remains after the trimming away, forms a continuous representation of the region around the mobility device after being joined to another one of the plurality of captured images(“FIG. 4 is a diagram illustrating a process of combining all of the videos obtained from the cameras 203a, 203b, and 203c. (a), (b), and (c) of FIG. 4 are the same as (a), (b), and (c) of FIG. 3, respectively. The video constructing section 104 combines the plurality of these videos so that the video construction reference positions added to the plurality of these videos overlap each other. (d) of FIG. 4 shows the combined video, from which the wide-range video can be obtained” in Para.[0083]).
As per claim 10, Matsuo teaches all of limitation of claim 2.
Matsuo teaches wherein the trimming and combining process includes blending one of the plurality of captured images with another one of the plurality of captured images based on the combining position(“FIG. 4 is a diagram illustrating a process of combining all of the videos obtained from the cameras 203a, 203b, and 203c. (a), (b), and (c) of FIG. 4 are the same as (a), (b), and (c) of FIG. 3, respectively. The video constructing section 104 combines the plurality of these videos so that the video construction reference positions added to the plurality of these videos overlap each other. (d) of FIG. 4 shows the combined video, from which the wide-range video can be obtained” in Para.[0083]).	
As per claim 11, the limitations in the claim 11 has been discussed in the rejection claim 2 and rejected under the same rationale. 	
As per claim 12, the limitations in the claim 12 has been discussed in the rejection claim 3 and rejected under the same rationale.
As per claim 14, the limitations in the claim 14 has been discussed in the rejection claim 5 and rejected under the same rationale.
As per claim 15, the limitations in the claim 15 has been discussed in the rejection claim 6 and rejected under the same rationale.
As per claim 16, the limitations in the claim 16 has been discussed in the rejection claim 7 and rejected under the same rationale.
As per claim 17, the limitations in the claim 17 has been discussed in the rejection claim 8 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 9 and rejected under the same rationale.
As per claim 19, the limitations in the claim 19 has been discussed in the rejection claim 10 and rejected under the same rationale.
As per claim 20, Matsuo teaches a tangible and non-transitory computer readable medium storing computer instructions, which when executed by a computer(“a storage medium having stored therein a program” in Para.[0015], “the video display apparatuses according to the first and second embodiments described above may each be provided as a program capable of being executed by a CPU (Central Processing Unit). The program can be stored in a memory such as a DRAM and a flash memory, and a storage medium such as an HD (Hard Disk) and a DVD (Digital Versatile Disk)” in Para.[0113]) and the other limitations in the claim 20 has been discussed in the rejection claim 2 and rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484